Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA
DAVENPORT DIVISION

 

JAYMES ANTHONY STARK,
Plaintiff,

Case No. 3:18-cv-00069-CFB

VS.

LEE COUNTY,IOWA, STEVE
SPROUL, JEREMY HAMILTON,
ZACHARY COPPAGE, DUSTIN
YOUNG ,CLINT RAY,AND THE
STATE OF IOWA

DEFENDANTS LEE COUNTY, IOWA et
al’s BRIEF INSUPPORT OF SUMMARY
JUDGMENT

Defendants.

 

COMES NOW, Defendant Lee County, Iowa et al, pursuant to FRCP 56 and LR 56(a)
(2) and submits this brief in support of their motion for summary judgment.

Table of Contents

FACTUAL / PROCEDURAL BACKGROUND p. 2
SUMMARY JUDGMENT STANDARD p. 4

Discussion

I. STARK FAILED TO EXHAUST AVAILABLE
ADMINISTRATIVE REMEDIES PRIOR TO BRINGING
THAT PART OF HIS COMPLAINT BASED ON THE
CONDITIONS OF HIS IMPRISONMENT AT THE LEE
COUNTY CORRECTIONAL CENTER ON OR ABOUT
JUNE 29-30, 2016. p.4

Il. COUNT II] OF STARK’S COMPLAINT SHOULD BE
DISMISSED BECAUSE IT IS FRIVILOUS, MALICIOUS
AND FAILS TO STATE A CLAIM UPON WHICH
RELEIF CAN BE GRANTED p. 6

Ill. DEPUTY SPROUL IS ENTITLED TO QUALIFY IMMUNITY p.7
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 2 of 12

IV. STARK PRESENTS NO EVIDENCE OF A CONSPIRACY
TO ESTBLISH OR CAUSE STARK TO VIOLATE HIS PAROLE p. 11

V. LEE COUNTY IS ENTITLED TO SUMMARY JUDGMENT

BECAUSE NO EMPLOYEE OF LEE COUNTY IS LIABLE
TO STARK p. 11

CONCLUSION p. 11

 

FACTUAL / PROCEDURAL BACKGROUND
On June 29, 2016, Jaymes Stark (Stark) was an inmate at the Lee County Correctional
Center. (App, p.12) He was being transported to a medical appointment by Deputy Sheriff Steve
Sproul. (App, p.12) On the return from a medical appointment, with Stark in the back seat,
passenger side and unbelted, Sproul overheard on the radio of an armed robbery in progress at
Connections Bank on 48" Street in Ft. Madison, Iowa. (App, p.40) Sproul responded by driving
to the robbery location with the intent provide observation information to Ft. Madison police

officers. (App, pp.41-42)

As Sproul was waiting in the parking lot of the bank, he observed the robbery suspect exit
the south door of the bank and began running across a vacant lot towards a strip mall. (App, p.38)
Concerned the police would lose sight of the suspect, Sproul followed him into the vacant lot
area. (App, pp.41-42) He told Stark to get down in the back seat. (App, p.38) As Sproul
approached the suspect in his vehicle, the suspect turned and raised a pistol in Sproul’s direction.
(App, p.48) Shortly thereafter, a bullet entered the windshield toward the driver’s side. (App,
pp.48-49) Sproul took a sharp right evasive turn as the suspect continued to fire, striking Sproul’s

vehicle 2 more times. (App, pp.48-49) While Sproul departed the scene the Ft. Madison Police
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 3 of 12

were able to engage the suspect and he was shot. (App, p.43) Hearing over the radio that the
suspect was in custody, Sproul briefly returned to the scene and then returned Stark to the

Correctional Center. (App, p.48)

Upon his return to the Lee County Correctional Center Stark complained he had been
injured while riding in the back of Sproul’s vehicle during the shooting and subsequent evasive
action by Sproul. Stark was taken to Ft. Madison Community Hospital and evaluated. He was

returned to the Correctional Center. (App, p.24)

Upon return from the hospital, Stark made numerous demands concerning where he was

to be housed and created a disturbance requiring a response by correctional officers.

The next day Stark complained of neck pain and demanded to be sent to the hospital
again. Stark was claiming he was not receiving adequate medical care. After consultation with
the County Attorney it was determined that Stark would be released from Lee County and taken

to Des Moines County on an outstanding warrant.

Stark objected to the transfer and wanted to call the Ombudsman. He was allowed to do.
Stark was taken to the Ft. Madison Community Hospital June 30, 2016 and from there to the Des

Moines County Correctional Facility in Burlington.

On January 28, 2018, Stark filed a civil right action alleging many of the some facts as in
the present action. The Defendant’s affirmatively pled that Stark had failed to exhaust available
administrative remedies. (App, pp.4-13) After some email exchanges between the parties and
discussion with the Court Stark decided to dismiss 3-18-CV-00010, without prejudice in no small
part because Stark had been granted parole and would not be subject to the requirements of the

PRLA.
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 4 of 12

Accordingly, Stark voluntarily dismissed his first action, without prejudice. This was on
May 7, 2018. On May 9, 2018, a warrant was issued for Stark’s arrest because he had quit going
to probation appointments and quit charging his ankle bracelet. On June 2", 2016, Stark was
arrested following a foot chase through the ravines and hills of West Keokuk on the May 9’ 2016
warrant and remained a prisoner to and including June 28", 2018, when he filed the present

action.

SUMMARY JUDGMENT STANDARD

Summary Judgment is appropriate when the moving party shows there is no genuine
dispute as to any material fact and is entitled to judgment as a matter of law. F.R.C.P. 56 (a). The
standard and procedure for determining the motion are found at F.R.C.P. 56 (c). The Court is
given broad discretion to review materials available in the record, whether cited or not, and can,

on notice, grant the motion on grounds not raised by a party. F.R.C.P. 56 (c) and (j).

The purpose of a properly supported motion for summary judgment is to isolate and then
terminate claims and defenses that are factually unsupported. Celotex Corp v. Catrett, 477 US

317, 327, 10 GS.CT. 2548, 2554, 91L. Ed. 2d 265 (1986).
DISCUSSION

I. STARK FAILED TO EXHAUST AVAILABLE ADMINISTRATIVE REMEDIES
PRIOR TO BRINGING THAT PART OF HIS COMPLAINT BASED ON
THE CONDITIONS OF HIS IMPRISONMENT AT THE LEE COUNTY
CORRECTIONAL CENTER ON OR ABOUT JUNE 29-30, 2016.

Stark pleads in his action that he had exhausted available administrative remedies.
(Complaint 130) In his response to request for admission no. 2 however Stark clearly claims the
administrative remedy was not made available to him by correctional officers. Defendant

contends Stark cannot have it both ways-one cannot exhaust remedies not made available.
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 5 of 12

Nothing in this record suggest the Inmate Grievance Program was followed through completion
of its various steps. Stark’s claim is “unavailability of remedy”, not “exhaustion of remedies”.
There is no indication of any administrative decision on the merits of Stark’s complaint which

must be the basis of an exhaustion claim.

One thing is abundantly clear “The Prison Litigation Reform Act of 1995” (PLRA)
mandates that an inmate exhaust “such administrative remedies are available” before bringing
suit to challenge prison conditions. Ross v. Blake 136 S.Ct.1850, 1855 (2016). A remedy is
available if the grievance procedures are capable of use to obtain some relief for the action

complained of. Jd at 1859.

In Ross the court citied three kinds of administrative remedies that could be considered
unavailable. These include 1) the administrative procedure operates as a dead end Id. p. 859; 2)
it is a scheme so opaque that it is incapable of practical use Jd. p. 859 and 3) when prison
administrators thwart inmate efforts to take advantage of a grievance process through
machination, misrepresentation or intimidation. Jd. p. 860. In the instant case, Stark’s own
testimony refutes both circumstances one and two. Stark has successfully used this process and

has a reasonably clear understanding of how it works, by his own admission.

Stark’s response to request for admission no. 2 makes it evident that it is his contention
that the Lee County Inmate Grievance Program was unavailable to him because acts by Lee
County officers. It is equally clear however that Stark is offering an explanation that applies to
administrative remedies that he claims were not available to him prior to his January 28, 2018
action. Defendants contend this is irrelevant to question now at bar.. Stark dismissed his prior

action with no decision on the merits of any issue. The issue at hand now is whether an
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 6 of 12

administrative remedy was available to Stark prior to June 28, 2018- the date this action was

filed.

On June 28, 2018 Stark was represented by legal counsel concerning these very matters.
During his arrest on June 2, 2016 he makes it known he is represented by a “federal lawyer” and
that he knows his rights better than the police. He was personally familiar with grievance process,
know how it worked and had used it successfully. He was not in custody of Lee County
Correctional Center, but at IMCC Oakdale, well removed from and possible intimidation by Lee

County officers.

There is no reason in the world why Stark or his counsel could not have utilized the Lee
County Inmate Grievance Program between June 2, 2018 when Stark once again achieved
prisoner status and June 28, 2018 when he commenced this action. That administrative remedy

remains available at this time.

When all is said and done, there are three critical material facts which are dispositive in
this case. First, Jaymes Stark was a “prisoner” when he filed his present civil rights action
complaint about the conditions of his imprisonment in June 2016. Second, that as of June 28,
2018 there was an available administrative grievance process to address many of the concerns

raised in Stark’s Petition and third, Stark has not exhausted this available remedy.

II. COUNT III OF STARK’S COMPLAINT SHOULD BE DISMISSED BECAUSE
IT IS FRIVILOUS, MALICIOUS AND FAILS TO STATE A CLAIM
UPON WHICH RELEIF CAN BE GRANTED

Count III of Stark’s Complaint alleges a conspiracy by correctional officers to deprive
him of free speech. He disclosed the basis of the claim at pp. 51-53. Most particularly at pp 52-53

with the following:
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 7 of 12

17 Q Is that then—anything else you can tell me about

18 this claim that these folks were conspiring to deprive you of
19 your free speech?

20 A Because I asked to make phone calls over and over,

21 and, you know, I might have mentioned that I’m going to go to
22 the newspaper or I’m calling the news, and that’s when they
23 was like, “Well, you’re not calling anybody, how about that.”
24 Q What are the phone rules use—phone use rules at

25 this jail?

A If you’ve got money on your account, you can make
phone calls at any time.
Q Did you have money on your account?

A No. They’re 50 cents a minute. You get like legal
calls, you can call from the desk, from the bubble. You can
get legal calls.

NMmBWN

The Court sets a high bar for “frivolous” under the PRLA; a claim must rely upon “an
indisputable meritless legal theory or a clearly baseless, or fantastic or delusional factual
scenario.” Mitchell v. Horn 318 F3d 523, 530 (3 Cir. 2003). Stark’s free speech claim meets or
exceeds this threshold (Although less ridiculous than his conspiracy allegation in Count IV). In
any event, the corrections officers are entitled to qualified immunity because Stark has no clearly

established constitutional right to free phone calls.
III. DEPUTY SPROUL IS ENTITLED TO QUALIFY IMMUNITY

The doctrine of qualified immunity protects government officers “from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known. ” Harlow v Fitzgerald, 457 U.S. 800, 818
(1982). It balances two important interests — the need to have public officers accountable when
they exercise power irresponsibly and the need to shield officers from harassment, distraction and
liability when they perform their duties responsibly. Pearson v Callahan, 129 S.Ct. 808, 816

(2009). The protection of qualified immunity applies regardless of whether the government
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 8 of 12

officials error is “a mistake of law, a mistake of fact, or a mistake based on mixed questions of

law and fact.” Groh v Ramirez, 540 U.S, 551, 567 (2004).

Although Counts II is couched in terms of a Fourth Amendment “further seizure,” and
Count III “cruel and unusual punishment” the factual circumstances of each claim are the same
and Deputy Sproul asserts that the analysis of his liability would be the same as a Fourteenth
Amendment Substantive due process claim. “Qualified Immunity attaches when an official’s
conduct ‘does not violate clearly statutory or constitutional rights of which a reasonable would
have known’” White v Pauly 137 S.Ct. 548, 551 (2017) (citing Mullenix v. Luna, 136 S. Ct. 305,
307 (2015)). Both White and Mullenix involved a novel Fourth Amendment claims. In White Jd.
at 552, the Supreme Court noted that the Court of Appeals “failed to identify a case where an
officer acting under similar circumstances as Officer White was held to have violated the Fourth
Amendment.” Citing Anderson v. Creighton,107 S. Ct 3034 (1987) the Court observed
“Otherwise,” [p]laintiffs would be able to convert a rule of qualified immunity---into a rule of
virtually unqualified liability simply by alleging violation of extremely abstract rights.” White v

Pauly 137 S.Ct. 548, 551 (2017)

Turning to analysis of Sproul’s assertion of qualified immunity regardless of the specific
constitutional theory, Sproul contends that County of Sacramento v. Lewis, 118 S. Ct. 1708
(1998) offers clear guidance. Lewis involved the death of a motorcycle passenger during a high-
speed chase. Id. 1710. The liability of the officer was analyzed as a violation of substantive due
process under the Fourteenth Amendment. Id. p. 1714. The court noted however that Eighth
Amendment Claims are subject to similar analysis, the standard being “deliberate indifference”.

See Whitley v. Albers, 106 S. Ct. 1078 (1986). When the court noted at 1088:
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 9 of 12

“Because this case involves prison inmates rather than pretrial
detainees or persons enjoying unrestricted liberty we imply nothing as
to the proper answer to that question outside the prison security
context by holding, as we do, that in these circumstances the Due
Process Clause affords respondent no greater protection than does the
Cruel and Unusual Punishments Clause.”

Going back to Lewis, The Court made the following analogy:

“We accordingly held that a much higher standard of fault than
deliberate indifference has to be shown for officer liability in a prison
riot. In those circumstances, liability should turn on “whether force
was applied in a good faith effort to maintain or restore discipline or
maliciously and sadistically for the very purpose of causing harm.”
(internal quotation marks omitted). The analogy to sudden police
chases (under the Due Process Clause) would be hard to avoid.

Like prison officials facing a riot, the police on an occasion
calling for fast action have obligations that tend to tug against each
other. Their duty is to restore and maintain lawful order, while not
exacerbating disorder more than necessary to do their jobs. They are
supposed to act decisively and to show restraint at the same moment,
and their decisions have to be made “in haste, under pressure, and
frequently without the luxury of a second chance.” (“[P]olice officers
are often forced to make split-second judgments —in circumstances
that are tense, uncertain, and rapidly evolving”). A police officer
deciding whether to give chase must balance on one hand the need to
stop a suspect and show that flight from the law is no way to freedom,
and, on the other, the high-speed threat to all those within stopping
range, be they suspects, their passengers, other drivers, or
bystanders.

To recognize a substantive due process violation in these circumstances
when only midlevel fault has been shown would be to forget that liability for
deliberate indifference to inmate welfare rests upon the luxury enjoyed by prison
officials of having time to make unhurried judgments, upon the chance for
repeated reflection, largely uncomplicated by the pulls of competing obligations.”

Deputy Sproul was confronted with the need for action with competing duties and

obligations.

The Eight Circuit has applied the Lewis Analysis in non-traffic chase cases, including

Neal v. St. Louis County Board of Police, 217 F. 3d 955 at 958:
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 10 of 12

“In situations where a state actor is afforded a reasonable opportunity
to deliberate various alternatives prior to electing a course of action,
the chosen action will be deemed “conscience shocking” if the action
was taken with “deliberate indifference”. However, in rapidly evolving,
fluid, and dangerous situations which preclude the luxury of calm and
reflective deliberation, a state actor's action will shock the conscience
only if the actor intended to cause harm. In the latter situations, as a
practical matter, state actors do not have time to engage in actual
deliberation. Thus, in these types of situations, the Supreme Court has
recognized that liability “turn[s] on whether force was applied in a
good faith effort ... or maliciously and sadistically for the very purpose
of causing harm.” Id. (holding that an officer's high-speed chase with
no intent to harm suspects physically or worsen their legal plight does
not give rise to liability under the Fourteenth Amendment) (internal
citation omitted).”

In the instant case Sproul did not respond to the scene with the intent to engage the
suspect. He was confronted with a fluid and dynamic situation where an armed robber might
envade capture. His decision to follow the suspect with Stark in the vehicle does not shock the

conscience and was not done to harm or injure Stark.

As to the seat belt issue, such is not a clearly established constitutional right in the Eighth

Circuit, Spencer v. Knapheide Truck Equipment Co. 183 F. 3d 902, (1999) such failure can

 

constitute an Eighth Amendment violation under certain circumstances. Brown v. Fortner, 518 F.
3d 552 (2008), which included reckless driving.. Id p. 560. In this case Sproul did not drive

“reckless.” He used reasonable and necessary envasive action to avoid injury to himself and

Stark.

Deputy Sproul is entitled to qualified immunity and summary judgment.

10
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 11 of 12

IV. STARK PRESENTS NO EVIDENCE OF A CONSPIRACY TO
ESTBLISH OR CAUSE STARK TO VIOLATE HIS PAROLE

This Title 42 Section 1985 conspiracy claim of Stark is wholly without merit. Stark’s
parole was revoked because he quit reporting to his parole officer and failed to charge his ankle
bracelet. Once again, it seems evident Stark has no clearly established constitutional right to
remain on parole while he blatantly disregards the rule. Stark admitted at his deposition that he

had no evidence of any conspiracy.

V. LEE COUNTY IS ENTITLED TO SUMMARY JUDGMENT BECAUSE
_ NO EMPLOYEE OF LEE COUNTY IS LIABLE TO STARK
Stark also insists Lee County is responsible for the alleged unconstitutional acts of

Deputy Sproul and the jail staff. Before a municipality can be held liable, however, ‘there must
be an unconstitutional act by a municipal employee.’ Webb v. City of Maplewood, 889 F.3d 483,
487 (8th Cir. 2018) (quoting Russell v. Hennepin Cty., 420 F.3d 841, 846 (8th Cir. 2005)). But
“there ‘need not be a finding that a municipal employee is liable in his or her individual
capacity’” before liability can attach to the municipality. Jd. (quoting Moyle v. Anderson, 571

F.3d 814, 818 (8th Cir. 2009)).

CONCLUSION
Summary Judgment is appropriate when the undisputed facts establish as a matter of law
that the moving party is entitled to judgment. In this case, as to Counts I, II, II and IV, the
Plaintiff put forth no facts upon which a civil rights violation can be shown by any defendant.
As to the State negligence claim, the Court should decline to continue jurisdiction of the

matter.

11
Case 3:18-cv-00069-RGE-CFB Document 31-3 Filed 07/12/19 Page 12 of 12

LEE COUNTY, STEVE SPROUL, JEREMY
HAMILTON, ZACHARY COPPAGE
DUSTIN YOUNG ,CLINT RAY

 

 

Steven E. Ort
BELL, ORT & LIECHTY
P.O. Box 143

New London, IA 52645

Ph:(319) 367-2251 Fax: (319) 367-7745
Email: bellortliechtylaw@gqmail.com
ATTORNEY FOR DEFENDANTS

12
